Name: 89/566/EEC: Commission Decision of 16 October 1989 adjusting the boundaries of less-favoured areas, within the meaning of Council Directive 75/268/EEC, in Spain (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural policy;  regions of EU Member States; NA
 Date Published: 1989-10-25

 Avis juridique important|31989D056689/566/EEC: Commission Decision of 16 October 1989 adjusting the boundaries of less-favoured areas, within the meaning of Council Directive 75/268/EEC, in Spain (Only the Spanish text is authentic) Official Journal L 308 , 25/10/1989 P. 0023 - 0028*****COMMISSION DECISION of 16 October 1989 adjusting the boundaries of less-favoured areas, within the meaning of Council Directive 75/268/EEC, in Spain (Only the Spanish text is authentic) (89/566/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as last amended by Regulation (EEC) No 797/85 (2), and in particular Article 2 (3) thereof, Whereas Council Directive 86/466/EEC of 14 July 1986 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Spain) (3), specifies the regions in Spain which qualify as less-favoured Community areas within the meaning of Article 3 (3), (4) and (5) of Directive 75/268/EEC; Whereas the Spanish Government has, pursuant to Article 2 (1) of Directive 75/268/EEC, applied for an adjustment of the boundaries of the less-favoured areas listed in the Annex to Directive 86/466/EEC; Whereas the inclusion of new communes in the lists of areas within the meaning of Article 3 (3) and (5) of Directive 75/268/EEC and the transfer of certain areas already listed as areas within the meaning of Article 3 (4) and (5) of that Directive to the list of areas within the meaning of Article 3 (3) of the said Directive are in accordance with the indices and the values used in Directive 86/466/EEC for defining the areas in question; Whereas the adjustments requested by the Spanish Government pursuant to Article 2 (3) of Directive 75/268/EEC do not have the combined effect of increasing the utilized agricultural area of all the listed areas by more than 1,5 % of the total utilized agricultural area in Spain; whereas the said limit laid down in that Article has accordingly been complied with; whereas, moreover, the adjustments applied for pursuant to Article 3 (5) of the said Directive have the effect of reducing the area listed in respect of the Article; whereas the limit of 4 % of the total area continues to be complied with; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 With effect from 1 January 1989 the list of less-favoured areas in Spain, as set out in the Annex to Directive 86/466/EEC, is hereby amended as shown in the Annex to this Decision. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 16 October 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 128, 19. 5. 1975, p. 1. (2) OJ No L 93, 30. 3. 1985, p. 1. (3) OJ No L 273, 24. 9. 1986, p. 104. ANNEX A. COMMUNES TRANSFERRED FROM THE LIST OF LESS-FAVOURED AREAS WITHIN THE MEANING OF ARTICLE 3 (4) OF DIRECTIVE 75/268/EEC TO THE LIST ADOPTED PERSUANT TO ARTICLE 3 (3) OF THAT DIRECTIVE COMUNIDAD AUTÃ NOMA: 01 - ANDALUCÃ A Provincia: 04 - AlmerÃ ­a (*) Comarca: 02 - Alto Almazora 4 AlbÃ ¡nchez 34 Cobdar Provincia: 14 - CÃ ³rdoba (*) Comarca: 02 - La Sierra 1 Adamuz 47 Obejo (*) Comarca: 06 - PenibÃ ©tica 15 Carcabuey 37 Iznajar 55 Priego de CÃ ³rdoba 58 Rute 75 Zuheros Provincia: 18 - Granada (*) Comarca: 05 - Iznalloz 178 Torre-Cardela (*) Comarca: 07 - Alhama 1 AgrÃ ³n 34 CacÃ ­n Provincia: 21 - Huelva (*) Comarca: 01 - Sierra 1 Alajar 8 Aroche 22 CastaÃ ±o del Robledo 33 Fuenteheridos 34 Galaroza 38 Higuera de la Sierra 45 Linares de la Sierra Provincia: 23 - JaÃ ©n (*) Comarca: 02 - El Condado 25 Castellar de Santisteban 29 Chiclana de Segura 62 MontizÃ ³n 84 Sorihuela del Guadalimar 94 Vilches Provincia: 41 - Sevilla (*) Comarca: 01 - La Sierra Norte 88 San NicolÃ ¡s del Puerto COMUNIDAD AUTÃ NOMA: 02 - ARAGÃ N Provincia: 22 - Huesca (*) Comarca: 03 - Ribagorza 80 Capella 187 Puebla de Castro (La) 214 Secastilla (*) Comarca: 05 - Somontano 24 AlquÃ ©zar 160 Naval Provincia: 44 - Teruel (*) Comarca: 01 - Cuenca del Jiloca 33 Baguena 42 Blancas 168 OdÃ ³n 169 Ojos Negros 200 Rubielos de la Cerida 207 San MartÃ ­n del RÃ ­o 220 Torralba de los Sisones (*) Comarca: 02 - SerranÃ ­a de MontalbÃ ¡n 111 Fuentes-Calientes 116 Gargallo 152 Monforte de Moyuela 164 Nogueras 195 Rillo (*) Comarca: 03 - Bajo AragÃ ³n 230 Torrevelilla Comarca: 05 - Hoya de Teruel 28 Argente 75 Celadas 136 LidÃ ³n 266 Visiedo COMUNIDAD AUTÃ NOMA: 07 - CASTILLA Y LEÃ N Provincia: 05 - Ã vila Comarca: 02 - Ã vila 209 San GarcÃ ­a de Ingelmos Provincia: 09 - Burgos (*) Comarca: 01 - Merindades 192 JurisdicciÃ ³n de San Zadornil Comarca: 02 - Bureba-Ebro 68 Cantabrana Comarca: 08 - ArlanzÃ ³n 259 Pedrosa de RÃ ­o-Urbel Provincia: 34 - Palencia (*) Comarca: 03 - SaldaÃ ±a-Valdavia 129 Pino del RÃ ­o 179 Tabanera de Valdavia (*) Comarca: 04 - Boedo-Ojeda 124 Payo de Ojeda Provincia: 37 - Salamanca (*) Comarca: 01 - Vitigudino 132 Fregeneda (La) 190 Mieza 302 Saucelle 350 Vilvestre (*) Comarca: 07 - Ciudad Rodrigo 56 Bouza (La) (*) Comarca: 08 - La Sierra 90 Casas del Conde (Las) 325 Tornadizo (El) Provincia: 42 - Soria (*) Comarca: 05 - Campo de GÃ ³mara 6 Alconaba 13 Aldehuela de PeriÃ ¡Ã ±ez 41 Buberos 42 Buitrago 140 Portillo de Soria 176 Tajahuerce 213 Villaseca de Arciel (*) Comarca: 06 - AlmazÃ ¡n 131 Nolay Provincia: 49 - Zamora (*) Comarca: 05 - Sayago 65 Fermoselle COMUNIDAD AUTÃ NOMA: 08 - CASTILLA-LA MANCHA Provincia: 13 - Ciudad Real (*) Comarca: 01 - Montes Norte 68 Puebla de Don Rodrigo Provincia: 16 - Cuenca (*) Comarca: 01 - Alcarria 5 Albalate de las Nogueras 20 Arandilla del Arroyo 41 BuendÃ ­a 50 CaÃ ±averas 71 Castillo-AlbarÃ ¡Ã ±ez 94 GascueÃ ±a COMUNIDAD AUTÃ NOMA: 09 - CATALUÃ A Provincia: 25 - Lleida (*) Comarca: 10 - Garrigues 169 Pobla de CÃ ©rvoles (La) Provincia: 43 - Tarragona (*) Comarca: 01 - Terra Alta 117 Prat de Comte COMUNIDAD AUTÃ NOMA: 10 - EXTREMADURA Provincia: 10 - CÃ ¡ceres (*) Comarca: 02 - Trujillo 11 Aldeacentenera 77 Garciaz (*) Comarca: 05 - LogrosÃ ¡n 17 Alia Comarca: 06 - Navalmoral de la Mata 120 Mesas de Ibor 213 Villar del Pedroso (*) Comarca: 09 - HervÃ ¡s 1 AbadÃ ­a (*) Comarca: 10 - Coria 205 Valverde del Fresno COMUNIDAD AUTÃ NOMA: 11 - GALICIA Provincia: 27 - Lugo (*) Comarca: 02 - Terra Cha 29 Meira Provincia: 32 - Orense (*) Comarca: 01 - Orense 3 Arnoya COMUNIDAD AUTÃ NOMA: 16 - COMUNIDAD VALENCIANA Provincia: 12 - CastellÃ ³n (*) Comarca: 07 - Palancia 114 Toras 115 Toro (El) Provincia: 46 - Valencia (*) Comarca: 04 - Requena-Utiel 229 Siete Aguas Comarca: 10 - Valle de Ayora 97 Cofrentes 142 Jalance 239 Teresa de Cofrentes (*) Comarca: 11 - Enguera y La Canal 167 Millares 206 Quesa B. COMMUNES TRANSFERRED FROM THE LIST OF LESS-FAVOURED AREAS WITHIN THE MEANING OF ARTICLE 3 (5) OF DIRECTIVE 75/268/EEC TO THE LIST ADOPTED PERSUANT TO ARTICLE 3 (3) OF THAT DIRECTIVE COMUNIDAD AUTÃ NOMA: 01 - ANDALUCÃ A Provincia: 11 - CÃ ¡diz (*) Comarca: 05 - Campo de Gibraltar 8 Barrios (Los) 21 Jimena de la Frontera Provincia: 18 - Granada (*) Comarca: 08 - La Costa 140 Motril 173 SalobreÃ ±a Provincia: 29 - MÃ ¡laga Comarca: 03 - Centro Sur o Guadalhorce 67 MÃ ¡laga COMUNIDAD AUTÃ NOMA: 05 - CANARIAS Provincia: 35 - Las Palmas (*) Comarca: 02 - Fuerteventura 7 Betancuria C. COMMUNES TO BE INCLUDED IN THE LIST OF LESS-FAVOURED AREAS WITHIN THE MEANING OF ARTICLE 3 (3) OF DIRECTIVE 75/268/EEC COMUNIDAD AUTÃ NOMA: 01 - ANDALUCÃ A Provincia: 11 - CÃ ¡diz (*) Comarca: 03 - Sierra de CÃ ¡diz 36 Torre AlhÃ ¡quime Provincia: 18 - Granada (*) Comarca: 01 - De la Vega 47 Cenes de la Vega 84 GÃ ³jar 95 Guevejar 101 Huetor-Vega 193 Zubia (La) Provincia: 21 - Huelva Comarca: 03 - AndÃ ©valo Oriental 12 Berrocal 36 Granada de RÃ ­o Tinto (La) 52 Nerva 78 Zalamea La Real Provincia: 23 - JaÃ ©n Comarca: 06 - CampiÃ ±a del Sur 51 Jamilena Provincia: 29 - MÃ ¡laga (*) Comarca: 01 - Norte o Antequera 18 Ardales 39 Casabermeja 83 Riogordo Comarca: 03 - Centro Sur o Guadalhorce 11 Almogia 40 Casarabonela (*) Comarca: 04 - VÃ ©lez-MÃ ¡laga 9 Almachar 16 Archez 19 Arenas 26 Benamargosa 62 Iznate 66 Macharaviaya 71 Moclinejo86 Sayalonga 91 Torrox 92 TotalÃ ¡n 94 VÃ ©lez-MÃ ¡laga Provincia: 41 - Sevilla Comarca: 06 - La Sierra Sur 8 Algamitas 76 Pruna COMUNIDAD AUTÃ NOMA: 02 - ARAGÃ N Provincia: 22 - Huesca (*) Comarca: 04 - Hoya de Huesca 4 Agueero 81 Casbar de Huesca 149 Loarre Comarca: 07 - La Litera 175 Peralta de Calasanz Provincia: 44 - Teruel (*) Comarca: 03 - Bajo AragÃ ³n 105 Fornoles Provincia: 50 - Zaragoza (*) Comarca: 01 - Egea de los Caballeros 35 Artieda 168 Mianos 268 Undues de Lerda COMUNIDAD AUTÃ NOMA: 06 - CANTABRIA Provincia: 39 - Santander Comarca: 01 - Costera 28 Entrambasaguas 56 Puente-Viesgo COMUNIDAD AUTÃ NOMA: 08 - CASTILLA-LA MANCHA Provincia: 16 - Cuenca Comarca: 03 - SerranÃ ­a Media 82 Enguidanos 157 Pesquera (La) COMUNIDAD AUTÃ NOMA: 09 - CATALUÃ A Provincia: 08 - Barcelona (*) Comarca: 02 - Bages 2 Aguilar de Segarra 212 Sant Feliu Sasserra 229 Sant Mateu de Bages Comarca: 03 - Osona 134 Montmany-FigarÃ ³ 151 OristÃ 220 Sant JuliÃ de Vilatorta 233 Sant Pere de TorellÃ ³ 255 Santa MarÃ ­a de MerlÃ ¨s (*) Comarca: 06 - Anoia 104 Llacuna (La) 189 Sant Pere Sallavinera Provincia: 17 - Girona Comarca: 03 - Garrotxa 200 TotellÃ 207 Vall d'en Bas (La) Comarca: 06 - GironÃ ¨s 174 Sant Miguel de Campmajor Comarca: 07 - La Selva 116 Osor 189 Cellera de Ter (La) Provincia: 25 - Lleida (*) Comarca: 06 - Noguera 22 AlÃ ²s de Balaguer 222 Tiurana (*) Comarca: 08 - Segarra 154 Omells de Na Gaia (Els) 192 Sant Guim de Freixenet 238 Vallbona de Les Monges Provincia: 43 - Tarragona Comarca: 03 - Baix Ebre 102 Pauels (*) Comarca: 04 - Priorat-Prades 27 Bisbal de Falset (La) 35 CabacÃ ©s 75 Margalef 99 Palma de Ebre (La) 173 Vilella Alta (La) Comarca: 05 - Conca de BarberÃ 146 Senan 176 VimbodÃ ­ (*) Comarca: 06 - Segarra 159 Valifogona de Riucorb COMUNIDAD AUTÃ NOMA: 11 - GALICIA Provincia: 15 - La CoruÃ ±a (*) Comarca: 01 - Septentrional 25 Cerdido COMUNIDAD AUTÃ NOMA: 14 - NAVARRA Provincia: 31 - Navarra Comarca: 01 - CantÃ ¡brica-Baja MontaÃ ±a 102 Ezcurra 244 Urroz de Santesteban COMUNIDAD AUTÃ NOMA: 15 - LA RIOJA Provincia: 26 - La Rioja (*) Comarca: 03 - Rioja Media 57 Daroca de Rioja COMUNIDAD AUTÃ NOMA: 16 - COMUNIDAD VALENCIANA Provincia: 03 - Alicante (*) Comarca: 02 - MontaÃ ±a 56 Cocentaina (*) Comarca: 03 - Marquesado 6 AlcalalÃ ­ Provincia: 12 - CastellÃ ³n (*) Comarca: 06 - La Plana 7 Alfondeguilla 59 Fanzara 123 Vallat Provincia: 46 - Valencia Comarca: 05 - Hoya de BuÃ ±o 99 Cortes de Pallas 115 Dos Aguas COMUNIDAD AUTÃ NOMA: 17 - PAÃ S VASCO Provincia: 01 - Ã lava (*) Comarca: 04 - Llanada Alavesa 901 IruÃ ±a de Oca (*) Comarca: 06 - Rioja Alavesa 43 OyÃ ³n Provincia: 20 - GuipÃ ºzcoa Comarca: 01 - GuipÃ ºzcoa 53 Lezo 76 Ordizia Provincia: 48 - Vizcaya Comarca: 01 - Vizcaya 16 Berango 20 Bilbao 40 Gatica 43 GÃ ³rliz 56 LemÃ ³niz 61 Maruri 69 MunguÃ ­a 89 UrdÃ ºliz 97 ZarÃ ¡tamo D. COMMUNES TO BE INCLUDED IN THE LIST OF LESS-FAVOURED AREAS WITHIN THE MEANING OF ARTICLE 3 (5) OF DIRECTIVE 75/268/EEC COMUNIDAD AUTÃ NOMA: 16 - COMUNIDAD VALENCIANA Provincia: 03 - Alicante Comarca: 01 - VinalopÃ ³ 25 Benejama 43 Biar 51 Campo de Mirra 52 CaÃ ±ada 116 Salinas 123 Sax 140 Villena Provincia: 12 - CastellÃ ³n Comarca: 06 - La Plana 82 Nules